Exhibit 10.1


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made and entered
into August 18, 2016 by and between SEITEL, INC., a Delaware corporation
(together with its successors and assigns, the “Company”), and RICHARD KELVIN,
(the “Executive”).
WHEREAS, the Company and the Executive have previously entered in an Employment
Agreement dated August 1, 2014 (the “Agreement”); and,
WHEREAS, in light of the Executive’s increased responsibilities as President of
Seitel Canada Ltd., in addition to his role as Chief Technology Officer of the
Company, the Compensation Committee of the Company has approved the increase of
the Executive’s annual bonus target; and
WHEREAS, in furtherance of such approval, the Company and the Executive wish to
amend certain provisions of the Agreement.
THEREFORE, the Agreement is hereby amended, effective immediately, as follows:
1.     The Bonus provisions set forth in Section 5 of the Agreement are hereby
deleted and are amended and restated in their entirety to read as follows:
5.    Bonus.
Beginning calendar year 2016, the “Cash Bonus” shall be determined under the
annual incentive plan or program of the Company, the terms of which, including
the threshold, target and maximum bonus levels, shall be proposed by the
President and CEO, and approved in the sole and absolute discretion of the Board
or Compensation Committee of the Board (the “Compensation Committee”) on a
calendar year basis during the Term (the “Annual Incentive Plan”). If the Board
or Compensation Committee determines that the Executive has obtained the targets
in the Annual Incentive Plan, he will be eligible to receive a target amount of
70% of his Base Salary (“Target Bonus”) amount as a Cash Bonus. If the Executive
exceeds the maximum target in the Annual Incentive Plan (as set forth therein),
he will be eligible to earn a maximum Cash Bonus of up to 110% of his Base
Salary. The Cash Bonus will be payable when bonuses are paid under Company
policies and procedures or as determined by the Board or Compensation Committee,
but in no event later than March 15th of the calendar year following the
calendar year to which the Cash Bonus relates.
2.    Except as otherwise amended herein, all the terms and provisions of the
Employment Agreement shall remain in full force and effect.
IN WITNESS WHEREOF, the undersigned have executed this Amendment on this, the
18th day of August, 2016.






1



--------------------------------------------------------------------------------




SEITEL, INC.
By:
/s/ Robert D. Monson
 
Name: Robert D. Monson
 
Title: President and Chief Executive Officer







EXECUTIVE:


 
/s/ Richard Kelvin
 
Name: Richard Kelvin

















2

